771 N.W.2d 766 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Tod Kevin HOUTHOOFD a/k/a Todd Kevin Houthoofd, Defendant-Appellee.
People of the State of Michigan, Plaintiff-Appellee,
v.
Tod Kevin Houthoofd a/k/a Todd Kevin Houthoofd, Defendant-Appellant.
Docket Nos. 138959, 138969. COA No. 269505.
Supreme Court of Michigan.
September 11, 2009.

Order
On order of the Court, the motion for miscellaneous relief is GRANTED. The applications for leave to appeal the February 3, 2009 judgment of the Court of Appeals are considered, and they are GRANTED. The parties shall include among the issues to be briefed whether venue was properly laid in Saginaw County with respect to the defendant's solicitation to commit murder and witness intimidation charges, whether the defendant is entitled to retrial on the false pretenses and witness intimidation charges, in the event that his conviction for solicitation to commit murder is not reinstated, and the relevance, if any, of the defendant's June 24, 2004 statement to the trial court, over his counsel's objection, that he wanted the three cases tried together. The motion for bail is DENIED.